DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 11/18/2021.
Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 8, and 15) are directed to a user determining audiences based on subscribers and impressions (e.g. having an average impression duration, having a subscriber audience size, defining an equality constraints). These claim elements are 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – memory, apparatus, processor circuitry, processor circuitry, database proprietor, and user device to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0036) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as memory, apparatus, processor circuitry, processor circuitry, database proprietor, and user device. When considered individually, memory, apparatus, processor circuitry, processor circuitry, database proprietor, and user device, and user device claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0033]) “the probability distribution generator 202, the probability divergence determiner 230 and/or, more generically, the example audience metrics estimator 140 of FIGS. 1-2 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware. Thus, for example, any of the example data storage 210, the example probability distribution generator 220, the example probability 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 5, 7, 9, 12, 14, 16, 17, 20 directed to iteratively determining the audience metrics.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as commercial interactions . Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 4, 6, 10, 11, 13, 18, 19,  are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20170251253, Sheppard, et al. to hereinafter Sheppard in view of .
Referring to Claim 1, Sheppard teaches an apparatus to determine census-level audience metrics across demographics, the apparatus comprising:
the apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to (
Sheppard: Sec. 0153, “Coded instructions 932 of FIGS. 3 and/or 4 may be stored in the mass storage device 928, in the volatile memory 914,”
Sheppard: Sec. 0146, “The processor platform 900 of the illustrated example includes a processor 912. The processor 912 of the illustrated example is hardware. For example, the processor 912 can be implemented by one or more integrated circuits, logic circuits, microprocessors or controllers from any desired family or manufacturer.”):
a distribution parameter solver to initialize distribution parameter values for a probability of an individual within a demographic being included in a subscriber audience for the demographic, having a first average impression duration (See Morovati), the subscriber audience having a first subscriber audience size (
Sheppard: Sec. 0019, 0034, describes Audience measurement entities including multiple probability distributions for demographics. 0121, describes subscribers’ detailed demographic information. 0123, 0143 multiple impression counts, which includes first impression count);

a divergence parameter solver to determine divergence parameter values between (i)  the subscriber audience size and the first impression duration and (ii)  a census-level audience size and a second impression duration (See Morovati) based on the initialized distribution parameter values (
);

total impression count and a census-level (See Rao) total impression duration (See Morovati), the search space to define a range including an equality constraint (
Sheppard: Sec. 0087, 0088, 0035, describes determining the equality constraints which includes a range. Sheppard: Sec. 0037, describes determining the total impression count);

an iterator to iterate over the search space until census-level outputs (See Rao) based on the divergence parameter values satisfy to the equality constraint, the census-level outputs (See Rao) including census-level (See Rao) unique audience size and census- level (See Rao) impression duration for the demographic (See Morovati) (
Sheppard: Sec. 0035, 0088, describes determining the equality constraints. Sheppard: Sec. 0132, describes generating the unique audience size. Sheppard: Sec. 0037, describes determining the total impression count).

Sheppard does not explicitly teach average; first average impression duration; second impression duration; total impression duration; impression duration for the demographic.
	However, Morovati teaches these limitation
average; first average impression duration (
Morovati: Sec. 0023, 0059, 0099, 0133, describes the calculation of average and impression duration)

second impression duration (
)

total impression duration (
Morovati: 0099, 0101, 0162, describes determining total impression duration)

impression duration for the demographic (
Morovati: 0104, 0106 describes determining impression duration that includes demographics)

Sheppard and Morovati are both directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard, which teaches detecting and processing audience data problems in view of Morovati, to efficiently apply the analysis of audience data to enhancing the capability to determine impression data. (See Morovati at 0040, 0047, 0052).

Sheppard in view of Morovati does not explicitly teach identify a search space within bounds based on a census-level total impression count and a census-level total impression duration, the search space to define a range including an equality constraint, the equality constraint to cause a summation of respective unique census-level impression durations for corresponding ones of the demographics to correspond to a total census- level impression duration; and output, in response to the equality constraint being satisfied, the census-level unique audience size and the census-level impression duration for the demographic.  
	However, Rao teaches these limitations.
identify a search space within bounds based on a census-level total impression count and a census-level total impression duration, the search space to define a range including an equality constraint, the equality constraint to cause a summation of respective unique census-level impression durations for corresponding ones of the demographics to correspond to a total census- level impression duration (
Rao: Sec. 0151, 0152, 0351, describes the use of a search capability tool which is similar to the specification 0024 and 0032 for searching terms. Rao at 0070, 0214-0217, describes census-level data for processing total impression via tv audience.  Rao at 0352, 0412 teaches setting limit bounds, which includes a range.
Rao: Sec. 0213, 0223, 0261-0263 describes the calculation of demographic data, which includes the summation, wherein the summation includes first and second summation. Additionally, the formula in 0260-0265 can be edited and modified to calculate various ways which includes demographics equaling impression counts.); 

the search space until census-level outputs (
Rao at 0351 teaches searching elements that is processed within the outputs of a formula. Rao at 0070, 0214-0217, describes census-level data for processing data which includes outputting data.) 

and output, in response to the equality constraint being satisfied, the census-level unique audience size and the census-level impression duration for the demographic (
Rao at 0070, 0214-0217, describes census-level data for processing total impression via tv audience, wherein processing data which includes outputting data. Rao: Sec. 0213, 0223, 0261-0263 describes the calculation of demographic data, wherein the calculation in 0260-0265 can be edited and modified to calculate various ways which includes demographics impression counts.)

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 2, Sheppard teaches the apparatus of claim 1, wherein the processor circuitry is to:
store, from a database proprietor, subscriber data including the first subscriber audience size, the first impression count, and the first impression duration (See Morovati) for the demographic (
Sheppard: Sec. 0121, 0122, 0129, describes the database proprietor including subscriber and detailed demographic information. Sheppard: Sec. 0026, 0065 describes general audience size which could include subscribers. Sheppard: Sec. 0037, describes determining the total impression count. Sheppard: Sec. 0123, 0143 multiple impression counts, which includes first impression count);
access, from a user device, a user-based impression count and a user-based impression duration (See Morovati) (
Sheppard: Sec. 0122, 0123 describes user devices and user based impression counts);

store census-level data including the census-level (See Rao) total impression count and the census-level (See Rao) total impression duration (See Morovati), the census-level (See Rao) data including the user-based impression count and the user-based impression duration (See Morovati) (
Sheppard: Sec. 0037, describes determining the total impression count. Sheppard: Sec. 0122, 0123 describes user devices and user based impression counts).

Sheppard does not explicitly teach first impression duration;-based impression duration 
	However, Morovati teaches these limitation
first impression duration (
Morovati: Sec. 0023, 0059, 0099, 0133, describes the impression duration)

user-based impression duration (
Morovati: Sec. 0023, 0027 0059, 0099, describes user devices and user based impression duration);

Sheppard and Morovati are both directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard, which teaches detecting and processing audience data problems in view of Morovati, to efficiently apply analysis of audience data to enhancing the capability to determine impression data. (See Morovati at 0040, 0047, 0052).

Sheppard in view of Morovati does not explicitly teach census-level data including the census-level, census-level.
	However, Rao teaches these census-level data including the census-level, census-level (
Rao at 0070, 0214-0217, describes census-level data.)

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 3, Sheppard teaches the apparatus of claim 2, Sheppard in view of Morovati does not explicitly teach wherein the census-level audience metrics are media audience metrics, the media including at least one of a webpage, an advertisement, or a video.
However, Rao teaches census-level (
Rao at 0070, 0214-0217, describes census-level data. Rao: Sec. 0155, 0156, 0213 teaches audience media metrics includes websites)
Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving 

Referring to Claim 4, Sheppard teaches the apparatus of claim 2, wherein the census-level data includes data logged by an audience measurement entity (
Sheppard: Sec. 0126, 0134, describes data the audience measurement entity collected data).

Sheppard in view of Morovati does not explicitly teach census-level.
However, Rao teaches census-level (
Rao at 0070, 0214-0217, describes census-level data)

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 6, Sheppard teaches the apparatus of claim 2, wherein the equality constraint is valid for the census-level (See Rao) audience metrics across the demographics represented in the subscriber data (Sheppard: Sec. 0035, 0088, describes determining the equality ).

Sheppard in view of Morovati does not explicitly teach valid for the census-level.
However, Rao teaches valid for the census-level (
Rao at 0070, 0214-0217; 0154, 170, 0369 describes census-level data for the validating of processing total impression via tv audience.)

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 7, Sheppard teaches the apparatus of claim 1, wherein the subscriber audience size is provided by a database proprietor (
Sheppard: Sec. 0121, 0122, 0129, describes the database proprietor including subscriber and detailed demographic information. Sheppard: Sec. 0026, 0065 describes the audience size).

Claims 8-14 recite limitations that stand rejected via the art citations and rationale applied to claims 1-7. Regarding executing an instruction with a processor (
)
 
Claims 15-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1, 2, 5, 6, 4 and 7, respectfully.  Regarding a non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least (
Sheppard: Sec. 0092, “the machine readable instructions comprise a program for execution by a processor”
Sheppard: Sec. 0093, “Additionally or alternatively, the example processes of FIGS. 3 and 4 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium.”):


Claims 5, 12, and 17 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20170251253, Sheppard, et al. to hereinafter Sheppard in view of United States Patent Publication US 20170004526, Morovati, et al. to hereinafter Morovati in view of United States Patent Publication US 20150095138, Rao, et al. to hereinafter Rao in view of United States Patent Publication US 20070282785, Fayyad, et al

Referring to Claim 5, Sheppard teaches the apparatus of claim 2, Sheppard in view of Morovati in view of Rao does not explicitly teach wherein the processor circuitry is to determine the divergence parameter values based on a Kullback-Leibler probability divergence.
 Fayyad teaches wherein the processor circuitry is to determine the divergence parameter values based on a Kullback-Leibler probability divergence (
Fayyad: Sec. 0052, 0054, 0083 describes the use for Kullback-Leibler probability and divergence parameters.).

Sheppard, Morovati, Rao, and Fayyad are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036; Fayyad at 0022, 0038). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati in view of Rao, which teaches detecting and processing audience data problems in view of Fayyad, to efficiently apply the analysis of audience data to refining the audience data output by using audience profile generalization techniques. (See Fayyad at 0046, 0047).

Claims 12 and 17 recite limitations that stand rejected via the art citations and rationale applied to claim 5. 

Response to Arguments
Applicant’s arguments filed 11/18/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/18/2021.

Regarding the 35 U.S.C. 101 rejection, at pg. 9-12 Applicant argues with respect to claims at issue are not directed to an abstract idea and do not fall under any of the three abstract idea categories. 

 the specification supports that these items are not additional elements that integrate the abstract into a practical application. 
The Applicant is basically relying on the system elements as integrating the abstract idea into a practical application but those system elements aren't really utilized in any particular manner, and the specification indicates that the distribution parameter solver…, a divergence parameter solver are just mathematical calculation at 0054 " divergence parameter solver 234 expands Equation 23 to yield a description of how any specific individual's distribution within the kth demographic can change, in accordance with Equation 28:.”  These citations are a strong indicator that the technical application is NOT particular.
Additionally, Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. The instant claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as advertising and marketing activities. The managing personal behavior is entered into when the audience activities are processed and implemented. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The accessing and processing of audience data venue is comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.

Lastly, the general use of an apparatus does not provide a meaningful limitation to transform the abstract idea into a practical application. The claims disclose the attempt of defining of machine learning models at a high-level of generality, without incorporating any updating (i.e. training) limitations. Therefore, currently the practical application recited in the claims is solely used a tool to perform the instructions of the abstract idea.
At page 10 and 11 Applicant argues similarity to Example 37.
In response, Examiner respectfully disagrees. Applicants have not identified any disclosure in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves. Examiner finds, unlike Example 37, displaying status results of the claimed concepts (i.e. "displaying each of these definitions within a definitions section of the initiative definition interface," "displaying the initiative viability score within a report section of the initiative definition interface," and "displaying . ... an initiative redefinition suggestion within the report of the initiative viability score through the initiative definition interface,") is not an improvement to the functioning of the interface. The display elements recited in the claim does not perform any 

At page 12 Applicant argues “Furthermore, unlike claim 1 of Example 42 (Method for Transmission of Notifications When Medical Records Are Updated) provided by the USPTO, claim 1 presented herein recites a specific improvement over prior art systems.” 
In response, the Examiner agrees, as the instant claims are not similar to Example 42, as the instant claims are missing the important feature of real-time execution and the training of data, as well as other features. The Instant claims are a system of processing data that are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology. Furthermore, the Examiner would like to point the Applicant to the 2019 PEG, in which sending electronic messages will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)


Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao et al., U.S. Pub. 8973023, (discussing the analysis of audience data).
Bosworth et al., U.S. Pub. US20150189500, (discussing the determining of audience engagement).
Radhakrishnan et al., W.O. Pub. 2007007693, (discussing the analysis of audience data to include broadcast programing).
Braverman, Samantha; "Are the Online Marketing Efforts of TV Shows and Programs Worthwhile?", https://theharrispoll.com/marketers-are-increasingly-spending-time-money-and-creativity-to-reach-their-audiences-in-non-traditional-ways-a-recent24-7-wall-st-harris-poll-on-social-media-and-television-set-out-to-see-if-thes/  
(discussing the determining of audience engagement for marketing purposes).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624